Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requirement for Information
Pursuant to 37 CFR 1.105, the Examiner is requiring the submission, from individuals identified under 1.56(c) and from the Assignee, of the following information that is considered necessary to properly examine the application (for convenience, paragraph references reflect the PG Pub version of the examined specification – US Pub 20190350582):
Answer to the following specific question seeking Applicant’s factual knowledge:
During the search, the Examiner has identified US Pub 20150374372 (app 14/734,159, published 12/31/2015, assigned to Covidien LP), which appears to include several figures and paragraphs that are also included in the examined application by assignee Ethicon. For example, Figures 1-8 and Paragraphs 0351-0363 of the examined application appears to be identical to Figures 1-8 and Paragraphs 0075-0092, respectively, of US Pub 20150374372. Note that Figs. 1-8 of the examined application have not been designated as being Prior Art themselves. Further note that the only IDS on file (dated 04/23/2019 for parent application 15131963) does not list the Covidien publication US Pub 20150374372.
The individuals identified under 1.56(c) and the Assignee are invited to provide statements clarifying either (A) that the identified similarity with the prior art is coincidental or (B) the manner in which US (note Paras 0351-0363 which appear identical to content of US Pub 20150374372).
The individuals identified under 1.56(c) and the Assignee are invited to either (A) provide a statement clarifying that no prior searches have been conducted by the Applicant and its Representatives, or by a foreign Patent Agency examining this application or a closely related co-invented application, or (B) provide copies of prior art identified as relevant to this application or to a closely related co-invented application under examination by the USPTO or by a foreign Patent Agency.
Factual information (per 37 CFR 1.105 :
The process through which information was collected and used to draft the application (including drafting of drawings which appear identical), particularly contributions from US Pub 20150374372 or from applications related thereto;
A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used to draft the application;
A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used in the invention process, such as by designing around or providing a solution to accomplish an invention result.
A copy of any non-patent literature, published application, or patent (U.S. or foreign), by the inventor, that relates to the claimed invention. 
Information on any search of the prior art that may have been made, if applicable.
Technical information known to applicant concerning the related art, the disclosure, the claimed subject matter, other factual information pertinent to 
Please see MPEP 704.12 regarding completeness of replies in response to Requirements for Information.

Specification
The disclosure is objected to because of the following informalities (for convenience, paragraph references reflect the PG Pub version of the specification – US Pub 20190350582). Appropriate correction is required:
The Abstract and Title are not descriptive.  A new title and abstract are required that are clearly indicative of the invention to which the claims are directed. Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because (for convenience, paragraph references reflect the PG Pub version of the specification – US Pub 20190350582):
Furthermore, the drawings are objected to because:
IN THE EVENT  Figures 1-8 represent known technology (i.e. prior art, see discussion in the “Requirement for Information” section above), they should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections and Interpretations
Regarding Claims 21, 25, 29, the phrase “staples removable stored” is understood as “staples removably stored”, for consistency with Para 0344.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 21, 25, and 29, there is insufficient antecedent basis for “the speed”.
Regarding Claim 22, there is insufficient antecedent basis for “the … draw” (i.e. for “the current draw”.
Regarding Claim 25, there is insufficient antecedent basis for “said rotary drive” (note sufficient antecedent basis for “rotary driveR” instead, which corresponds to the present interpretation, for the purpose of further prosecuting the claim).
Furthermore, Claims 22-24, 26-28, and 30-32 are also rejected as depending from a rejected parent claim (see above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-25, 28-29 and 32 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US Pub 20110155781 by Swensgard et al. (“Swensgard”), in view of US Pub 20150053748 by Yates et al. (“Yates”).
Regarding Claim 21, Swensgard teaches a powered surgical instrument 10 (Figs. 1-2), comprising: 
a housing 6, comprising: 
an electric motor (Para 0024: “An electric motor, located in the pistol grip portion 26 of the handle 6 of the instrument 10”; also 104 Fig. 9); 
a power source configured to supply current to said electric motor (Para 0024: “power source … supplies electric power”, alternatively item 106 in Fig. 9); 

a stapling attachment (assembly of elements identified and discussed below) releasably attachable (attachment at the proximal-most portion of tube 40 shown in Figs. 4 or 5 is shown capable of being unattached as shown in the drawings, thus releasably attachable) to said housing 6, wherein said stapling attachment comprises: 
an end effector, comprising: 
a first jaw (anvil 24 in Fig. 1, 5); and 
a second jaw (22, Fig. 5) , wherein said first jaw 24 and said second jaw 22 are configurable in an unclamped configuration (Fig. 1) and a clamped configuration (Para 0019: “its clamped position”) to capture tissue (Para 0019: “in its clamped position, effective stapling and severing of tissue clamped in the end effector 12”) between said first jaw 24 and said second jaw 22; 
a staple cartridge 34 comprising a plurality of staples removably stored therein (“staples … driven through the severed tissue”, Para 0026) ; and 
a firing member (I-beam 32 in Fig. 6, further detailed in US Pat 6978921 incorporated in Para 0026 of Swensgard – particularly see cams 38 and 44 of firing member 14 in Fig. 21 of incorporated-by-reference US Pat 6978921) operably responsive to said rotary shaft (Para 0024: “rotatable drive shaft located within the shaft 8 … An electric motor… to drive … the drive shaft”) when said stapling attachment is attached to said housing 6, wherein said firing member 32 is configured to be advanced through said stapling attachment to eject said staples from said staple cartridge 34 during a firing stroke (“staples … driven through the severed tissue”, Para 0026, also Para 0028), and wherein said firing member comprises: 
a first cam member (upper cam of distal end 32 shown in Fig. 3; alternatively and for additional details, see upper cam 38 of incorporated-by-reference US Pat 6978921, 
a second cam member (lower cam of distal end 32 shown in Fig. 3; alternatively and for additional details, see lower cam 44 of incorporated-by-reference US Pat 6978921, see Figs. 2, 11, 14, 17-21) configured to engage said second jaw 22 during said firing stroke; 
a tissue thickness lockout (see decision block 150 in Fig. 11 ; Para 0025: “If …the clamped tissue is …e.g., too thick…the control circuit may lockout operation of the motor” , also Para 0031) configured to prevent (per step 152 in Fig. 11) said firing member from performing said firing stroke (Para 0025: “thereby preventing operation of the instrument”) when tissue captured between said first jaw and said second jaw exceeds a predetermined thickness (Para 0025: “If …the clamped tissue is …e.g., too thick”, also Para 0031); 
a control system 108 (Para 0038, Fig. 9) configured to monitor and control the supply of current from said power source 106 (Para 0038 describes the continuous monitoring and control via switches 102-103 in Fig. 9, note continuity expressed by “process may run in an ongoing manner throughout”, Para 0038) to said electric motor 104 (Fig. 9), wherein said control system is configured to pause said electric motor (via power switch 103, Fig. 9, Para 0038) 
].
Therefore Swensgard teaches most limitations, except those bolded and underlined above.
However, Yates teaches, in a similar surgical instrument (10 in Fig. 1), constant monitoring and control of the power source, including detection when the current supplied exceeds a predetermined threshold (Para 0324: “battery can have a volt-ampere limit or power threshold. In other words, the battery can supply a limited amount of energy per unit time. The 
It would have been obvious to a person of ordinary skill in the art having the teachings of Swensgard and Yates before them at the time the application was filed, to modify Swensgard’s instrument to further detect when the monitored battery current exceeds a predetermined threshold for pausing the motor for protection, and to include a pulse width modulation circuit to ensure speed control of the motor during the firing stroke, as taught by Yates.  A person of ordinary skill in the art  would have been motivated to make such modification in order to guarantee a precise speed profile during the firing stroke, for example with a lower initial speed (i.e. slower start) followed by a higher speed during the middle of the firing stroke, as taught by Yates. A person of ordinary skill in the art would have further appreciated the advantage of the modified instrument, as the modified control would have saved power, thus extending the life of the battery (Yates’ Para 0324: “supply a limited amount of energy”).
Additionally and in the alternative, if an argument may be made that Swensgard’s releasability characteristics are different than intended to be recited (see “releasably attachable” discussed above, with respect to tube 40), Yates further teaches the advantage of providing the end effector (jaws 22, 24 in Fig. 2 are similar to Swensgard’s as part of a “loading unit” 20 which is releasably attachable via “engagement nubs 48 for releasably engaging”, Fig. 2). 


Regarding Claim 25, Swensgard teaches a powered surgical instrument 10 (Figs. 1-2), comprising: 
a housing 6, comprising: 
an electric motor (Para 0024: “An electric motor, located in the pistol grip portion 26 of the handle 6 of the instrument 10”; also 104 Fig. 9); 
a power source configured to supply current to said electric motor (Para 0024: “power source … supplies electric power”, alternatively item 106 in Fig. 9), and; 
a rotary driver operably responsive to said electric motor (Para 0024: “rotatable drive shaft located within the shaft 8 … An electric motor… to drive … the drive shaft”); 
an adapter module (assembly of elements identified and discussed below) attachable (attachment at the proximal-most portion of tube 40 is shown not only possible, but also accomplished as illustrated by Figs. 1-2) to said housing 6, wherein said adapter module  comprises: 
an end effector, comprising a first jaw (anvil 24 in Fig. 1, 5) and a second jaw (22, Fig. 5) , wherein said first jaw 24 and said second jaw 22 are configurable in an unclamped configuration (Fig. 1) and a clamped configuration (Para 0019: “its clamped position”) to capture tissue (Para 0019: “in its clamped position, effective stapling and severing of tissue clamped in the end effector 12”) between said first jaw 24 and said second jaw 22; 

a firing member (I-beam 32 in Fig. 6, further detailed in US Pat 6978921 incorporated in Para 0026 of Swensgard – particularly see cams 38 and 44 of firing member 14 in Fig. 21 of incorporated-by-reference US Pat 6978921) comprising an I-beam (I-beam 32 is shaped like a beam and shaped like letter “I”; alternatively refer to the firing member 14 in Fig. 21 of incorporated-by-reference US Pat 6978921), wherein said adapter module is configured to operably couple said firing member to said rotary driver (Para 0024: “rotatable drive shaft located within the shaft 8 … An electric motor… to drive … the drive shaft”) when said adapter module is attached to said housing 6, and wherein said firing member 32 is configured to be advanced through said adapter module  to eject said staples from said staple cartridge 34 during a firing stroke (“staples … driven through the severed tissue”, Para 0026, also Para 0028),
a tissue thickness lockout (see decision block 150 in Fig. 11 ; Para 0025: “If …the clamped tissue is …e.g., too thick…the control circuit may lockout operation of the motor” , also Para 0031) configured to prevent (per step 152 in Fig. 11) said firing member from performing said firing stroke (Para 0025: “thereby preventing operation of the instrument”) when tissue captured between said first jaw and said second jaw exceeds a predetermined thickness (Para 0025: “If …the clamped tissue is …e.g., too thick”, also Para 0031); 
a control system 108 (Para 0038, Fig. 9) configured to monitor and control the supply of current from said power source 106 (Para 0038 describes the continuous monitoring and control via switches 102-103 in Fig. 9, note continuity expressed by “process may run in an ongoing manner throughout”, Para 0038) to said electric motor 104 (Fig. 9), and monitor a load (Para 0039: “controller 108 may also receive feedback from the motor regarding conditions of the motor”) on the electric motor 104, wherein said control system is configured to pause said 
].
Therefore, Swensgard teaches most limitations, except those bolded and underlined above.
However, Yates teaches, in a similar surgical instrument (10 in Fig. 1), constant monitoring and control of the power source, including detection when the load supplied exceeds a predetermined threshold (Para 0324: “battery can have a volt-ampere limit or power threshold. In other words, the battery can supply a limited amount of energy per unit time. The power threshold …”), also teaching pulse-width modulation of motor by varying a duty cycle of a motor (on-off switching, in other words repeatedly pulsing an input voltage of a motor from a nominal value to 0 and back), in effect changing the amount of mechanical output generated by the motor, and thus controlling the speed of the electric motor, further driven to the firing member during a firing stroke. (Para 0323, Figs. 64a-b  and 67 of Yates). Yates further teaches that it is advantageous to use a pulse width modulation circuit to control the speed of the motor (Para 0327) to ensure an initial slower speed for accurate placement of the end effector, as “appropriate for the targeted tissue” (also note lower speeds at the beginning and end of the firing stroke, as depicted in Fig. 67).
It would have been obvious to a person of ordinary skill in the art having the teachings of Swensgard and Yates before them at the time the application was filed, to modify Swensgard’s instrument to further detect when the monitored load exceeds a predetermined threshold for pausing the motor for protection, and to include a pulse width modulation circuit to ensure speed control of the motor during the firing stroke, as taught by Yates.  A person of ordinary skill in the art  would have been motivated to make such modification in order to guarantee a precise speed profile during the firing stroke, for example with a lower initial speed (i.e. slower start) 

Regarding Claim 29, Swensgard teaches a powered surgical instrument 10 (Figs. 1-2), comprising: 
a housing 6, comprising: 
an electric motor (Para 0024: “An electric motor, located in the pistol grip portion 26 of the handle 6 of the instrument 10”; also 104 Fig. 9); 
a rotary driver operably responsive to said electric motor (Para 0024: “rotatable drive shaft located within the shaft 8 … An electric motor… to drive … the drive shaft”); 
a stapling attachment (assembly of elements identified and discussed below) releasably attachable (attachment at the proximal-most portion of tube 40 shown in Figs. 4 or 5 is shown capable of being unattached as shown in the drawings, thus releasably attachable) to said housing 6, wherein said stapling attachment comprises: 
an end effector configurable in an open configuration (Fig. 1 shows jaws 22 and 24 being open or unclamped) and a closed configuration (Para 0019: “its clamped position”), wherein said end effector is configured to capture tissue (Para 0019: “in its clamped position, effective stapling and severing of tissue clamped in the end effector 12”) therein; 
a staple cartridge 34 comprising a plurality of staples removably stored therein (“staples … driven through the severed tissue”, Para 0026); and 
a firing member (I-beam 32 in Fig. 6, further detailed in US Pat 6978921 incorporated in Para 0026 of Swensgard – particularly see cams 38 and 44 of firing member 14 in Fig. 21 of incorporated-by-reference US Pat 6978921) configured to be 
a control system (system including elements identified and discussed below) comprising: 
a tissue thickness lockout (see decision block 150 in Fig. 11 ; Para 0025: “If …the clamped tissue is …e.g., too thick…the control circuit may lockout operation of the motor” , also Para 0031) configured to prevent (per step 152 in Fig. 11) said firing member from performing said firing stroke (Para 0025: “thereby preventing operation of the instrument”) when tissue captured by said end effector exceeds a predetermined thickness (Para 0025: “If …the clamped tissue is …e.g., too thick”, also Para 0031); 
a motor controller 108 (Para 0038, Fig. 9) configured to pause said electric motor (via power switch 103, Fig. 9, Para 0038) 
] 
Swensgard further teaches constant monitoring of a load on the motor (Para 0038 describes the continuous monitoring and control via switches 102-103 in Fig. 9, note continuity expressed by “process may run in an ongoing manner throughout”, Para 0038).
Therefore, Swensgard teaches most limitations, except those bolded and underlined above.
ampere limit or power threshold. In other words, the battery can supply a limited amount of energy per unit time. The power threshold …”), also teaching pulse-width modulation of motor by varying a duty cycle of a motor (on-off switching, in other words repeatedly pulsing an input voltage of a motor from a nominal value to 0 and back), in effect changing the amount of mechanical output generated by the motor, and thus controlling the speed of the electric motor, further driven to the firing member during a firing stroke. (Para 0323, Figs. 64a-b  and 67 of Yates). Yates further teaches that it is advantageous to use a pulse width modulation circuit to control the speed of the motor (Para 0327) to ensure an initial slower speed for accurate placement of the end effector, as “appropriate for the targeted tissue” (also note lower speeds at the beginning and end of the firing stroke, as depicted in Fig. 67).
It would have been obvious to a person of ordinary skill in the art having the teachings of Swensgard and Yates before them at the time the application was filed, to modify Swensgard’s instrument to further detect when the load on the motor exceeds a predetermined threshold for pausing the motor for protection, and to include a pulse width modulation circuit to ensure speed control of the motor during the firing stroke, as taught by Yates.  A person of ordinary skill in the art  would have been motivated to make such modification in order to guarantee a precise speed profile during the firing stroke, for example with a lower initial speed (i.e. slower start) followed by a higher speed during the middle of the firing stroke, as taught by Yates. A person of ordinary skill in the art would have further appreciated the advantage of the modified instrument, as the modified control would have saved power, thus extending the life of the battery (Yates’ Para 0324: “supply a limited amount of energy”).
Additionally and in the alternative, if an argument may be made that Swensgard’s releasability characteristics are different than intended to be recited (see “releasably attachable” 
It would have been obvious to a person of ordinary skill in the art having the teachings of Swensgard and Yates before them at the time the application was filed, to modify Swensgard’s instrument to further provide releasable attachment of the stapling attachment onto the instrument, as taught by Yates. A person of ordinary skill in the art would have been motivated to make such modification in order to ensure quick replaceability of the stapling attachment during a surgery, while keeping the handle/ housing 6 reusable and thus minimize overall costs.

Regarding Claims 24, 28, and 32 (similar limitations, different dependency), Swensgard further teaches that said staple cartridge is replaceable (Fig. 3 shows the cartridge 34 in its removed state out of jaw/channel 22, fully capable of being supplanted by another identical cartridge 34, thus “replaceable” as recited; additionally  see Para 005: disposable cartridge “”).  

Claims 22, 26, and 30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Swensgard in view of Yates, in further view of US Pub 20080262305 by Omoto (“Omoto”).
Regarding Claims 22, 26, and 30 (similar limitations, different dependency), Swensgard as modified by Yates does not expressly disclose that the control system activates said electric motor (understood as “resumes” ) after said control system pauses said electric motor when the current draw of said electric motor drops below said predetermined threshold. 
However, Omoto teaches a safe method of controlling a motor 81 (“MOTOR” in step S1 of Fig. 11), by temporarily stopping the motor if a measured current value “I” is greater than a predetermined threshold “ITA” (step S11 in Fig. 11, lead “NO” ), and resuming / activating said motor if safe to do so, i.e. when the measured current “I” drops below the “predetermined target 
It would have been obvious to a person of ordinary skill in the art having the teachings of Swensgard and Yates before them at the time the application was filed, to modify Swensgard’s instrument to further provide temporary stopping of the motor until a measured current draw drops below the predetermined threshold, as taught by Omoto. A person of ordinary skill in the art  would have appreciated the advantage of  the modified instrument, as it would have reduced the risk of motor failure though overheating, and it would have ensured safe motor operation (Omoto Para 0176, see above).

Claims 23, 27, and 31 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Swensgard in view of Yates, in further view of US Pub 20100089970 by Smith et al (Smith).
Regarding Claims 23, 27, and 31 (similar limitations, different dependency), Swensgard further teaches that the firing member is retractable (Para 0026), however Swensgard as modified by Yates does not expressly disclose a mechanical bailout actuatable by a user after said control system pauses said electric motor.
Smith teaches that in a similar surgical stapler, it is beneficial to provide for a manual/mechanical bailout retracting the firing element through a retraction stroke – Para 0113: “the motor may be incapable …to retract the cutting member and/or sled. Such circumstances may arise when the motor becomes defective or when the cutting member becomes stuck within the end effector. …present invention can comprise a manual return system, which can be 
It would have been obvious to a person of ordinary skill in the art having the teachings of Swensgard, Yates, and Smith before them at the time the application was filed, to modify the surgical instrument of Swensgard/Yates, to further include a manual/mechanical bailout retracting the firing element 32 during a manual retraction stroke (i.e. after the motor is paused as discussed above). A person of ordinary skill in the art would have appreciated the advantage of having such bailout mode available, to provide the surgeon the capability of manually retracting the firing element in case of a motor malfunction, without interference and in a safe manner (Para 0113 of Smith, see  above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VALENTIN NEACSU/Examiner, Art Unit 3731